UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-00816 AMERICAN CENTURY MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI 64111 (Name and address of agent for service) Registrants telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 10-31-2009 ITEM 1. REPORTS TO STOCKHOLDERS. Annual Report October 31, 2009 American Century Investments Ultra ® Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 U.S. Stock Index Returns 4 Ultra Performance 5 Portfolio Commentary 7 Top Ten Holdings 9 Top Five Industries 9 Types of Investments in Portfolio 9 Shareholder Fee Example 10 Financial Statements Schedule of Investments 12 Statement of Assets and Liabilities 15 Statement of Operations 17 Statement of Changes in Net Assets 18 Notes to Financial Statements 19 Financial Highlights 26 Report of Independent Registered Public Accounting Firm 32 Other Information Management 33 Approval of Management Agreement 36 Additional Information 41 Index Definitions 42 The opinions expressed in the Market Perspective and the Portfolio Commentary reflect those of the portfolio management team as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: Thank you for taking time to review the following pages, which provide the performance of your investment along with the perspectives of our experienced portfolio management team for the financial reporting period ended October 31, 2009. We appreciate your trust in American Century Investments ® at this volatile, transitional time in the economy and investment markets. As the upheavals associated with the Great Recession gradually subside, our senior management team has put considerable thought into how the investment environment has changed and what new challenges and opportunities await us. Critical factors that we are anticipating in the coming year include marked shifts in investment and spending behavior, along with consolidation in our industry. Most importantly, we think the economic recovery will be slow and extended. The economy and capital markets have come a long way since Lehman Brothers collapsed in the third quarter of 2008, but 2010 will likely bring continuing challenges. The stock markets rebound since last March and the third-quarter economic surge in 2009 were fueled largely by corporate cost-cutting and unprecedented monetary and fiscal stimulus, including some key programs that have since expired or been scaled back. Meanwhile, the resilient but struggling consumer sector still faces double-digit unemployment, heavy debt burdens, tight credit conditions, and a housing market that is starting to stabilize, but remains vulnerable. Much of our investment positioning in 2009 cautiously reflected these still unstable economic fundamentals, leading to underperformance, in some cases, versus market benchmarks buoyed by the rally of riskier assets. We still support our fundamentally based positioning because we believe strongly that some marketsdriven more by technical factors than fundamentalshave advanced further than underlying economic conditions warrant, and remain susceptible to the possibility of more volatility ahead. Thank you for your continued confidence in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter In my first letter to shareholders of the American Century Investments funds, I invited you to contact me with your questions. I have been gratified with your response. Most shareholder inquiries to date have related to specific fund performance issues. As I noted in my individual responses, your board through the Fund Performance Committee continues to stress improved performance in our quarterly meetings with chief investment officers and fund managers. An important part of our fund performance review process is a face-to-face meeting with portfolio managers. The board traveled during the second quarter to the American Century Investments office in Mountain View, California to meet with the fund of funds and asset allocation portfolio management teams. These meetings validated the importance of thorough reviews of investment opportunities by the credit management personnel resident in that office. As a result of their efforts, American Century Investments funds were able to avoid the toxic assets that plagued many other fund families in 2008. From April through June 2009, the board conducted its annual review of the advisory contracts between American Century Investments and each fund. Our efforts involved a review of fund information, including assets under management; total expense ratio compared to peers; economies of scale; fee breakpoints that reduce shareholder costs as assets increase; performance compared to peers and benchmarks; and the quality of services provided to fund shareholders. A detailed discussion of board considerations in connection with advisory contract renewal is included annually in each funds shareholder reports. During this review, the board focuses on a detailed comparison of the competitive position of each fund and has negotiated more than 60 breakpoints or fee reductions in the past five years. The board looks forward to another year of work on your behalf and your comments are appreciated. You are invited to email me at dhpratt@fundboardchair.com. Don Pratt 3 Market Perspective By Greg Woodhams, Chief Investment Officer, U.S. Growth EquityLarge Cap Signs of Economic Recovery Boosted Stocks The year ended October 31, 2009, was a period of extremes for the U.S. stock market. The market began the period in the midst of a historically steep decline, then finished the period with one of its strongest rallies since the 1930s. The markets dramatic swings resulted from rapidly shifting expectations regarding the economic and financial environment. Stocks fell sharply in late 2008 and early 2009 as investors grew increasingly concerned about a deep economic downturn and a lack of liquidity in the credit markets. In response, the federal government took unprecedented actions to shore up the credit sector, support the housing market, and revive the stalled economy. These efforts began to bear fruit in the spring of 2009 as signs of economic stabilization emerged. Although the unemployment rate continued to climb, reaching a 26-year high of 10.2% by October, the broader economy showed evidence of improvement, producing real growth in the third quarter of 2009the first positive quarterly growth in more than a year. In addition, cost-management efforts at many companies helped generate better-than-expected earnings in the second and third quarters. As a result, the equity market reached a multi-year low on March 9 and then reversed course, rising steadily throughout the last seven months of the period. The rally helped erase the markets earlier losses, enabling the major stock indexes to produce gains of approximately 10% overall. Growth stocks outperformed value shares by a wide margin (see the table below) across all market capitalizations, though they lagged modestly over the last six months. Economic Challenges Remain Although recent economic trends have been encouraging, the recovery will likely be gradual until there is sustained improvement in the delinquency levels of consumer debt and the unemployment rate. Thus far, the U.S. consumer has been conspicuously absent from the recovery, and given the weakness in the U.S. dollar and improving economic conditions elsewhere in the world, we may see an export-led recovery until the consumer gets back on firmer footing. U.S. Stock Index Returns For the 12 months ended October 31, 2009 Russell 1000 Index (Large-Cap) 11.20% Russell 2000 Index (Small-Cap) 6.46% Russell 1000 Growth Index 17.51% Russell 2000 Growth Index 11.34% Russell 1000 Value Index 4.78% Russell 2000 Value Index 1.96% Russell Midcap Index 18.75% Russell Midcap Growth Index 22.48% Russell Midcap Value Index 14.52% 4 Performance Ultra Total Returns as of October 31, 2009 Average Annual Returns Since Inception 1 year 5 years 10 years Inception Date Investor Class 14.35% -1.26% -2.61% 10.69% 11/2/81 Russell 1000 Growth Index 17.51% 1.27% -3.39% 9.65%  S&P 500 Index 9.80% 0.33% -0.95% 10.92%  Institutional Class 14.58% -1.06% -2.42% 3.01% 11/14/96 A Class 10/2/96 No sales charge* 14.14% -1.49% -2.84% 2.86% With sales charge* 7.58% -2.66% -3.42% 2.39% B Class 9/28/07 No sales charge* 13.23%   -13.69% With sales charge* 9.23%   -15.39% C Class 13.20% -2.24%  -0.97% 10/29/01 R Class 13.84% -1.74%  -0.08% 8/29/03 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (2) Since 10/31/81, the date nearest the Investor Classs inception for which data are available. (3) Prior to September 4, 2007, the A Class was referred to as the Advisor Class. Performance, with sales charge, prior to that date has been adjusted to reflect the A Classs current sales charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 One-Year Returns Over 10 Years Periods ended October 31 Investor Class 9.81% -31.44% -12.99% 19.50% 4.46% 6.81% -1.51% 25.89% -38.02% 14.35% Russell 1000 Growth Index 9.33% -39.95% -19.62% 21.81% 3.38% 8.81% 10.84% 19.23% -36.95% 17.51% S&P 500 Index 6.09% -24.90% -15.11% 20.80% 9.42% 8.72% 16.34% 14.56% -36.10% 9.80% Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 0.99% 0.79% 1.24% 1.99% 1.99% 1.49% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance.
